DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 7/3/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
3.	The references cited on a Form PTO 1449 have been considered.
Specification
4.	The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanno (U.S. 2005/0093940 A1).
Tanno teaches the following claimed limitiations:
* Regarding Claim 1, a liquid supply device for use in a printer (§§0036 and Figs. 1-4) comprising:
* a mounting base (13) on which a storing body (20, 21) filled with liquid is mountable; a tube (23) configured to supply the liquid from the storing body to the printer (§§0036-0068 and Figs. 1-4);
* a connector (19) coupled to the tube and configured to be detached from the storing body, and moreover provided with a grip portion (please note that, following Applicant’s definition “grip portion is an outer packaging case of the connector and forms a part of the connector”, the outer surface of the limitation “grip portion”) (§§0036-0068 and Figs. 1-4);
* and a cover (14) configured to move to a first position for covering the grip portion (Fig. 2) and a second position for not covering the grip portion (Fig. 3), in a state in which the connector is attached to the storing body mounted on the mounting base (see e.g. §0062 for disclosure of the second position for not covering the grip portion while the ink tank 20 is still mounted on the mounting base 13) (§§0036-0068 and Figs. 1-4).

* Regarding Claim 2, the cover moving to the first position and the second position by the cover rotating relative to the mounting base. (Figs. 2-3).

* Regarding independent Claim 6, a printer system (§§0036 and Figs. 1-4) comprising: 
* a liquid supply device including a mounting base (13) on which a storing body (20, 21) 
* and a printer including a discharging unit (4) configured to discharge the liquid, supplied from the liquid supply device, onto a medium (§§0036-0068 and Figs. 1-4);

* Regarding independent Claim 9, a printer (§§0036 and Figs. 1-4), comprising:
* mounting base (13) on which a storing body (20, 21) filled with liquid is mountable, a tube (23) configured to supply the liquid from the storing body, a connector (19) coupled to the tube and configured to be detached from the storing body, and moreover provided with a grip portion (please note that, following Applicant’s definition “grip portion is an outer packaging case of the connector and forms a part of the connector”, the outer surface of the limitation “grip portion”) (§§0036-0068 and Figs. 1-4); 
* a cover (14) configured to move to a first position (Fig. 2) for covering the grip portion and a second position (Fig. 3) for not covering the grip portion, in a state in which the connector is attached to the storing body mounted on the mounting base (see e.g. §0062 for disclosure of the second position for not covering the grip portion while the ink tank 20 is still mounted on the 
* and a discharging unit (4) configured to discharge the liquid, supplied from the storing body, onto a medium (§§0036-0068 and Figs. 1-4).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (U.S. 2005/0093940 A1) in view of Aoki et al. (U.S. 2013/0187993 A1).
Tanno discloses all the claimed limitations except for the following:
* Regarding Claim 5, the mounting base being provided with a second regulating portion that abuts on the storing body mounted on the mounting base, and is configured to regulate movement of the storing body.
Aoki et al. disclose the following claimed limitations:
	* Regarding Claim 5, a second regulating portion (612) that abuts on the storing body mounted on the mounting base, and is configured to regulate movement of the storing body (§0080 and Fig. 4).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mounting base being provided with a second regulating portion that abuts on the storing body mounted on the mounting base, and is configured to regulate movement of the storing body, as taught by Aoki et al. into Tanno for the purpose of reducing the mounting positional errors (§0080) and to ensure proper contact of the storing body .
10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (U.S. 2005/0093940 A1) in view of Sakai et al. (U.S. 2005/0168545 A1).
Tanno discloses all the claimed limitations except for the following:
* Regarding Claim 7, a control device configured to control supply of the liquid to the printer, wherein the liquid supply device includes a detector configured to detect a position of the cover, and the control device, when the detector detects that the cover moved to the second position, stops supply of the liquid from the storing body to the printer.
Sakai et al. disclose the following claimed limitations:
* Regarding Claim 7, a control device (520) configured to control supply of the liquid to the printer (§§0054-0055, 0278-0285 and Figs. 43A-B);
* wherein the liquid supply device includes a detector (507) configured to detect a position of the cover, and the control device, when the detector detects that the cover moved to the second position, stops supply of the liquid from the storing body to the printer (§§0054-0055, 0278-0285 and Figs. 43A-B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a control device configured to control supply of the liquid to the printer, wherein the liquid supply device includes a detector configured to detect a position of the cover, and the control device, when the detector detects that the cover moved to the second position, stops supply of the liquid from the storing body to the printer, as taught by Sakai et al., into Tanno for the purpose of preventing activation of printing when the storing body is not properly attached and to prevent contamination and/or damage to the printer system.
Allowable Subject Matter
s 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:   The primary reason for indicating allowable subject matter of claims 3-4 is the inclusion of the limitations of the cover is configured to support, at the second position, the connector detached from the storing body mounted on the mounting base.  It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 8 is the inclusion of the limitations of the control device is configured to control the liquid supply device so as to switch, when the detector detects that the cover moved to the second position, from the first storing body to the second storing body, a source of supply of the liquid to the printer. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853